FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLARENCE E. HOWARD,                              No. 11-15308

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00988-OWW-
                                                 GSA
  v.

KAMEL, Dr.; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                                                        **
                              Submitted June 26, 2012

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Clarence E. Howard appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Howard’s action because Howard did

not properly exhaust administrative remedies before filing his complaint, and failed

to show that administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is

mandatory and requires adherence to administrative procedural rules); see also

Sapp v. Kimbrell, 623 F.3d 813, 823 (9th Cir. 2010) (exhaustion is not required

where administrative remedies are “effectively unavailable” because of improper

screening of grievances).

      Howard’s remaining contentions are unpersuasive.

      Appellees’ pending motions are denied.

      AFFIRMED.




                                         2                                   11-15308